DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-18 are pending.
Claim 3 is cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Clifford Chi (reg. No. 62,409) on July 28, 2022.

The application has been amended as follows: 

1. (Currently Amended) An information pushing method for a smart faucet, [[a]] the smart faucet being configured to be connected with a remote terminal, comprising 
S1: acquiring, by the faucet, a trigger signal;
S2: starting information pushing timing according to the trigger signal;
S3: acquiring, by the faucet, a termination signal and terminating the information pushing timing;
S4: obtaining, by the faucet, an information pushing duration through calculation based on the trigger signal and the termination signal, and transmitting the information pushing duration to the remote terminal; or transmitting, by the faucet, the trigger signal and the termination signal to the remote terminal, and obtaining, by the remote terminal, an information pushing duration through calculation; and
S5: obtaining, by the remote terminal, fee-based information through calculation based on the information pushing duration;
wherein the step S2 specifically comprises the following steps:
S21: generating, by the faucet, a feedback signal according to the trigger signal, and transmitting the feedback signal to the remote terminal; and
S22: receiving, by the remote terminal, the feedback signal, and then transmitting a control signal to the faucet to control the faucet to perform information pushing.

2. (Original) The information pushing method for the smart faucet according to claim 1, wherein in step S2, the faucet is triggered to discharge water while performing the information pushing timing according to the trigger signal; and in step S4, the faucet stops discharging water while acquiring the termination signal and terminating the information pushing timing.

3. (Cancelled) 



4. (Currently Amended) The information pushing method for the smart faucet according to claim 1 [[3]], wherein the remote terminal comprises an information database in which information to be pushed is stored, and the step S22 is specifically as follows:
the remote terminal selects information to be pushed from the information database and transmits the information to the faucet which then pushes the selected information.

5. (Original) The information pushing method for the smart faucet according to claim 4, wherein the information pushing method for the smart faucet further comprises the following steps:
S6a: acquiring, by a plurality of clients, bidding notification information from the remote terminal;
S6b: feeding back, by the plurality of clients, bidding information to the remote terminal, respectively;
S6c: comparing, by the remote terminal, the plurality of bidding information; 
S6d: selecting, by the remote terminal, one or more clients according to a comparison result; and
S6e: transmitting, by the selected client, the information that needs to be pushed to the remote terminal, and saving the information to the information database.

6. (Original) The information pushing method for the smart faucet according to claim 4, wherein the information pushing method for the smart faucet further comprises the following steps:
S7a: acquiring identity information of a user; and
S7b: storing the user’s identity information in the information database in association with the currently pushed information.

7. (Original) The information pushing method for the smart faucet according to claim 6, wherein the database stores the information in a classified manner, and the information pushing method for the smart faucet further comprises the following step:
S7c: storing other information which is of the same category as the currently pushed information in association with the user’s identity information, and pushing the other information to the user.

8. (Original) The information pushing method for the smart faucet according to claim 4, wherein the remote terminal further comprises an identification database in which identity information is stored, the identity information being associated with one or more pieces of information in the information database; and the step S22 specifically comprises the following steps:
S221: acquiring identity information of a current user;
S222: matching the identity information of the current user with the identity information stored in the identification database; performing step S223 if the identity information of the current user is matched with one piece of identity information in the identification database; and performing step S224 if the identity information of the current user is not matched with any identity information in the identification database;
S223: selecting information associated with the identity information from the information database, and transmitting the selected information to the faucet; and
S224: selecting information from the information database randomly or according to priority levels, and transmitting the selected information to the faucet.

9. (Original) The information pushing method for the smart faucet according to claim 8, wherein in the step S221, the identity information is obtained by using face recognition or personal mobile phone MAC identifier recognition.

10. (Original) The information pushing method for the smart faucet according to claim 4, wherein the remote terminal further comprises an identification database in which identity information is stored, the identity information being associated with one or more pieces of information in the information database; and the information pushing method for the smart faucet further comprises the following steps:
S8a: acquiring identity information of a current user;
S8b: matching the identity information of the current user with identity information stored in the identification database;
S8c: selecting information associated with the identity information of the current user from the information database, and transmitting item acquisition information of the associated information to the faucet for pushing; or when the identity information of the current user is not matched with the identity information stored in the identification database, selecting information from the information database randomly or according to priority levels, and transmitting the item acquisition information of the information to the faucet for pushing;
S8d: allowing the client to access the item acquisition information and to initiate a purchase request; and
S8e: responding, by the remote terminal, the purchase request, and performing a transaction with the client.

11. (Original) The information pushing method for the smart faucet according to claim 10, wherein in the step S8a, the identity information is obtained by using face recognition or personal mobile phone MAC identifier recognition.

12. (Original) The information pushing method for the smart faucet according to claim 1, wherein the trigger signal is acquired by sensing user’s hands reaching a prescribed area or by sensing a user who approaches the faucet; and the termination signal is acquired by sensing the user’s hands leaving from the prescribed area or by sensing the user moving away from the faucet.

13. (Currently Amended) An information pushing system for a smart faucet, comprising:
a remote terminal in communication with a faucet and comprising a processor and a memory having one or more programs stored therein; the processor configures to execute following step:
[[a]] the faucet which comprises an action sensing module configured to acquire a trigger signal and a termination signal, generate a feedback signal according to the trigger signal, and transmit the feedback signal to the remote terminal, the remote terminal being configured to receive the feedback signal and then transmit a control signal to the faucet to control the faucet to perform information pushing;
an information pushing module configured to start information pushing according to the trigger signal;
a processing module configured to obtain an information pushing duration through calculation based on the trigger signal and the termination signal, the one or more programs includes obtaining fee-based information through calculation based on the information pushing duration; and
a communicating module configured to communicate with the remote terminal.



14. (Original) The information pushing system for the smart faucet according to claim 13, wherein the faucet further comprises a switch module configured to control the faucet to discharge water or stop discharging water according to the trigger signal or the termination signal.

15. (Original) The information pushing system for the smart faucet according to claim 13, wherein when the memory comprises an information database, the one or more program further includes 
acquiring identity information of a user; and
storing the user’s identity information in association with the currently pushed information.

16. (Original) The information pushing system for the smart faucet according to claim 15, wherein when the memory comprises an identification database, the program further executes the following step instructions:
S221: acquiring identity information of a current user;
S222: matching the identity information of the current user with the identity information stored in the identification database; performing step S223 if the identity information of the current user is matched with one piece of identity information in the identification database; or performing step S224 if the identity information of the current user is not matched with any identity information in the identification database;
S223: selecting information associated with the identity information from the information database, and transmitting the selected information to the faucet; and
S224: selecting information from the information database randomly or according to priority levels, and transmitting the selected information to the faucet.

17. (Original) The information pushing system for the smart faucet according to claim 15, wherein when the memory comprises an identification database, the program further executes the following step instructions:
S8a: acquiring identity information of a current user;
S8b: matching the identity information of the current user with identity information stored in the identification database;
S8c: selecting information associated with the identity information of the current user from the information database, and transmitting item acquisition information of the associated information to the faucet for pushing; or when the identity information of the current user is not matched with the identity information stored in the identification database, selecting information from the information database randomly or according to priority levels, and transmitting the item acquisition information of the information to the faucet for pushing;
S8d: allowing the client to access the item acquisition information and to initiate a purchase request; and
S8e: responding, by the remote terminal, the purchase request, and performing a transaction with the client.

18. (Original) The information pushing system for the smart faucet according to claim 13, wherein the information pushing module is arranged on an upper surface of the faucet obliquely.

Examiner’s Statement of Reason for Allowance
Claims 1-2 and 4-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Ciavarella et al. (USPGPUB 20140366264) discloses a  touch-free devices and systems comprising touch-free devices operating in a concerted effort are disclosed below. An exemplary touch-free device includes a spout, a processor, memory, an object sensor, a communication interface and logic stored on the memory. The logic contains processor readable instructions for causing the touch-free device to communicate with a second touch-free device. Wherein the processor readable instructions coordinate the operation of the touch-free device with respect to the second touch-free device, Parsons et al (USPGPUB 20070057215) discloses an optical system includes one or several passive optical detectors sensitive to ambient (room) light for controlling, for example, the operation of automatic faucets or automatic bathroom flushers. The passive optical sensors provide signals to flow controllers, including control electronics and flow valves and require only very small amounts of electrical power for sensing users of bathroom facilities, and thus enable battery operation for many years. To control the operation of automatic faucets or automatic bathroom flushers based on ambient light, the controller executes novel algorithms, and Hamanaka et al. (USP 5758688) disclosed an automatic faucet having a hand sensor S to start and stop discharging water automatically, only hands can be detected accurately without detecting a washbowl (chinaware) and water stream erroneously. The sensor S comprises a light emitter and a light receiver. The directional axis d of a detection region (in which the light emitting region of the light emitter and the light receiving region of the light receiver are overlapped with each other) intersects the discharged water stream, and further the intersection angle between both is adjusted less than 70 degrees, irrespective of the flow rate of the discharged water. The reflected light levels detected by the light receiver are sampled periodically to calculate an average value and a variance value on the basis of at least eight most updated sampled data. Water discharge is started and stopped on the basis of the calculated average value and the variance value, none of these references taken either alone or in combination with the prior art of record disclose a smart faucet system, including:
Claim 1, S1: acquiring, by the faucet, a trigger signal;
S2: starting information pushing timing according to the trigger signal;
S3: acquiring, by the faucet, a termination signal and terminating the information pushing timing;
S4: obtaining, by the faucet, an information pushing duration through calculation based on the trigger signal and the termination signal, and transmitting the information pushing duration to the remote terminal; or transmitting, by the faucet, the trigger signal and the termination signal to the remote terminal, and obtaining, by the remote terminal, an information pushing duration through calculation; and
S5: obtaining, by the remote terminal, fee-based information through calculation based on the information pushing duration;
wherein the step S2 specifically comprises the following steps:
S21: generating, by the faucet, a feedback signal according to the trigger signal, and transmitting the feedback signal to the remote terminal; and
S22: receiving, by the remote terminal, the feedback signal, and then transmitting a control signal to the faucet to control the faucet to perform information pushing.
Claim 13, a remote terminal in communication with a faucet and comprising a processor and a memory having one or more programs stored therein; the processor configures to execute following step:
the faucet which comprises an action sensing module configured to acquire a trigger signal and a termination signal, generate a feedback signal according to the trigger signal, and transmit the feedback signal to the remote terminal, the remote terminal being configured to receive the feedback signal and then transmit a control signal to the faucet to control the faucet to perform information pushing;
an information pushing module configured to start information pushing according to the trigger signal;
a processing module configured to obtain an information pushing duration through calculation based on the trigger signal and the termination signal, the one or more programs includes obtaining fee-based information through calculation based on the information pushing duration; and
a communicating module configured to communicate with the remote terminal.



in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119